Citation Nr: 1518407	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-23 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to June 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).  During the course of the appeal, the RO reopened the Veteran's claim of service connection for bilateral hearing loss and decided it on the merits; however, despite that determination by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

[The issues of entitlement to reimbursement for private medical treatment expenses incurred at Goodland Regional Medical Center on October 8, 2012, and private medical treatment expenses incurred at Hays Medical Center on October 8, 2012 and October 9, 2012, are addressed in a separate decision, as those issues are based on "completely different law and facts" from the issue addressed in the current decision.  See BVA Directive 8430, ¶ 14(c)(10).]

The issue of service connection for tinnitus has been raised by the record (in a June 2013 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of service connection for bilateral hearing loss (on de novo review) is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.






FINDINGS OF FACT

1.  An unappealed May 2003 rating decision denied the Veteran service connection for bilateral hearing loss, finding in essence that there was no evidence of such disability being incurred in or caused by service.

2.  Evidence received since the May 2003 rating decision suggests that the Veteran's current bilateral hearing loss may have been incurred in or caused by service; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim to reopen.  However, inasmuch as this decision reopens the claim of service connection for bilateral hearing loss, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.
New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A May 2003 rating decision denied the Veteran service connection for bilateral hearing loss essentially on the basis that there was no evidence of such disability being incurred in or caused by service.  He was furnished notice of that determination and of his appellate rights, and the May 2003 rating decision became final when he did not perfect an appeal of that decision (following the submission of his January 2004 notice of disagreement and the issuance of a March 2004 statement of the case).  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the May 2003 rating decision includes a statement from the Veteran dated in June 2013 wherein he alleged that his current bilateral hearing loss was caused by his work as a vehicle mechanic in service (which his DD Form 214 documents as his military occupational specialty (MOS)).  [Prior to the May 2003 rating decision, he had only alleged that his current bilateral hearing loss resulted from exposure to noise from the firing of grenades, rifles, and mortars in-service s.]

As service connection for bilateral hearing loss was previously denied on the basis that there was no evidence that such disability was incurred in or caused by service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's bilateral hearing loss was incurred in or caused by service.  The aforementioned evidence indicates that his current bilateral hearing loss may have been incurred in or caused by service (and in particular, his MOS therein).  For purposes of reopening, this evidence is deemed to be credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. § 5108.


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that his current bilateral hearing loss was caused by noise exposure in service, to include from his work as a vehicle mechanic (which his DD Form 214 documents as his MOS) and from the firing of grenades, rifles, and mortar rounds.  His service treatment records (STRs) document that audiograms conducted in August 1967 (on induction examination) and June 1969 (on separation examination) did not reveal hearing loss (in accordance with 38 C.F.R. § 3.385) in either ear.  However, such audiograms did reveal a steadily increasing threshold at 1000 Hertz and at 2000 Hertz for both ears, and also at 4000 Hertz for the right ear.

Post-service, on VA audiology examination in March 2003, the Veteran reported a 35-year history of bilateral hearing loss.  Audiometric testing revealed bilateral sensorineural hearing loss (SNHL) (as defined in 38 C.F.R. § 3.385).  The examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was a result of noise exposure suffered while in military service.  For rationale, the examiner noted that the Veteran's service induction and separation examinations had both revealed hearing within normal limits.

In January 2004 and February 2004 statements, the Veteran's friend, brother, father, and mother all alleged that the Veteran did not have any hearing difficulties prior to his service, but that after service they had noticed he was having trouble hearing.

On VA audiology examination in April 2011, the Veteran reported noise exposure to diesel vehicles, weapons firing, and grenades in service, as well as post-service noise exposure working for a gas company for 23 years.  Audiometry revealed bilateral SNHL disability (as defined 38 C.F.R. § 3.385).  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss is related to military noise exposure.  For rationale, the examiner noted that the Veteran's hearing was within normal limits at the time of his service separation examination.  The examiner also cited a September 2005 Institute of Medicine report which concluded that based on current knowledge, noise-induced hearing loss occurs immediately; thus, the examiner concluded that there was "no scientific support for delayed onset NIHL [noise-induced hearing loss] weeks, months, or years after the exposure event[.]"

The Board notes that "if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  In light of the above, an updated audiology examination with adequate medical opinion must be obtained to address any relationship between the Veteran's current bilateral hearing loss and his military service.  Such opinion must take into account his documented MOS as a vehicle mechanic as well as the steadily increasing thresholds (at 1000 Hertz and at 2000 Hertz for both ears, and also at 4000 Hertz for the right ear) revealed by audiograms from the time of his service induction examination (in August 1967) to the time of his service separation examination (in June 1969).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his bilateral hearing loss, and submit all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.  The AOJ should also specifically secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for his bilateral hearing loss since October 2013.

2.  After the development sought above is completed, the AOJ should arrange for an audiology examination of the Veteran to ascertain the nature and likely etiology of any current bilateral hearing loss.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions as to the following: Is it at least as likely as not (a 50% or better probability) that any bilateral hearing loss documented during the period of the current claim is related to any incident of the Veteran's military service?  The examiner must specifically consider and address the Veteran's documented MOS as a vehicle mechanic as well as the steadily increasing thresholds (at 1000 Hertz and at 2000 Hertz for both ears, and also at 4000 Hertz for the right ear) revealed by audiograms from the time of his service induction examination (in August 1967) to the time of his service separation examination (in June 1969).

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data, and medical literature, as appropriate.

3.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


